DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa, et al. (US 2010/0256271) in view of Morita (WO 2016027733A1, using US 2017/0254936 for translation and citation).
	In reference to Claim 1, Hasegawa discloses a powder material ([0141], [0149]) to be used in a method for producing a three-dimensional shaped object by repeating preheating of a powder material ([0027]-[0028]) containing coated particles ([0037]) and selective laser beam irradiation ([0204]) onto the thin layer of the powder material to laminate a plurality of shaped object layers in which at least portion of the coated particle is fused with at least portion of another coated particle ([0053], [0101]-[0109], [0118]), wherein the coated particle comprises a core resin and a shell material with which the core resin is coated, and the shell material is composed of an inorganic material ([0102]-[0108], [0118], [0181], [0186], [0210]), the average linear expansion coefficient of the core resin in the range of 20 to 100°C is 5 to 240 based on the average linear expansion coefficient of the shell material in the range of 20 to 100°C ([0012], [0157]-[0163], [0200], using https://www.engineeringtoolbox.com/linear-expansion-coefficients-d_95.html to show the linear expansion coefficients), and the shell material breaks in the range of the softening temperature of the core resin or higher and the softening temperature + 50°C or lower ([0122], [0200]).
	Morita discloses a silicon shell on a resin core ([0242]).  Examiner is interpreting the silicon material meeting the inorganic requirement because of Claim 3.
	It would have been obvious to one of ordinary skill in the art to create Hasegawa’s core/shell particle using Morita’s silicon shell because it helps suppress the interlayer mixing between adjacent layers ([0242]).

In reference to Claim 2, modified Hasegawa discloses the material of Claim 1, as described above.
Hasegawa discloses the shell material of the coated particle has a thickness of 1 to 49 nm ([0054], [0099], [0125]).

In reference to Claim 3, modified Hasegawa discloses the material of Claim 1, as described above.
Hasegawa discloses the shell material is composed of an inorganic material comprising silicon ([0102]-[0108]).
	Morita discloses a silicon shell on a resin core ([0242]).
	It would have been obvious to one of ordinary skill in the art to create Hasegawa’s core/shell particle using Morita’s silicon shell because it helps suppress the interlayer mixing between adjacent layers ([0242]).

Response to Arguments
Applicant’s arguments with respect to Claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742